DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 19, 2018. It is noted, however, that applicant has not filed a certified copy of the 201821921195.3 application as required by 37 CFR 1.55. 
Certified copies of foreign priority documents are not permitted to be filed using EFS-Web. See MPEP 502.05 B.2.(7) and MPEP 215.
Response to Amendment
For the purposes of examination, it is assumed that claim 10 depends from claim 1, since claim 10 previously depended from claim 4, which has been incorporated into claim 1. It is not entirely clear from applicant’s amendment, but it is assumed that “4” is struck through in line 1 of claim 10.
Allowable Subject Matter
Claims 1 – 3, 6 – 7, and 9 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a scooter comprising the claimed unlocking mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618